Judgment of the Supreme Court, New York County (Budd Goodman, J.), rendered on January 22, 1988, convicting defendant, after a jury trial, of second degree burglary and sentencing him as a second violent felony offender to a prison term of AVi to 9 years, is unanimously affirmed.
Defendant’s contention concerning the propriety of the court’s supplemental jury instruction was not preserved for appellate review as a matter of law. (CPL 470.05 [2].) In any event the court’s supplemental instruction relating to the concept of intent was responsive to the jury’s inquiry. (See, People v Malloy, 55 NY2d 296, cert denied 459 US 847 [1982].)
*186Furthermore, under the circumstances here, a marshaling of the evidence was neither required nor requested. (See, People v Saunders, 64 NY2d 665 [1984].) Concur—Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.